      Case 4:19-cv-03646 Document 3 Filed on 09/30/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


KATHRYN PHILLIPS AND                         §
LESLIE PHILLIPS                              §
                                             §
VS.                                          §      CIVIL ACTION NO. 4:19-cv-03646
                                             §
UNITED PROPERTY & CASUALTY                   §
INSURANCE COMPANY                            §



       NOTICE OF APPEARANCE OF GENE M. BALDONADO ON BEHALF OF
      DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY


TO THE HONORABLE JUDGE OF SAID COURT:

       Notice is hereby given to all Parties and the Court that the undersigned attorney, Gene M.

Baldonado of Lewis Brisbois Bisgaard & Smith, LLP enters his appearance in the above-captioned

action as additional counsel for Defendant UNITED PROPERTY & CASUALTY INSURANCE

COMPANY, and respectfully requests service of pleadings and other papers filed in this action, and

any orders and notices from this Court.

       Dated: September 30, 2019




                                                                   [Signature on next page]
Case 4:19-cv-03646 Document 3 Filed on 09/30/19 in TXSD Page 2 of 3




                              Respectfully submitted,

                              LEWIS BRISBOIS BISGAARD & SMITH, LLP


                              /s/ Gene M. Baldonado
                              Sarah R. Smith
                              Attorney-In-Charge
                              Texas State Bar No. 24056346
                              USDC-SD Texas No. 1196616
                              Gene M. Baldonado
                              Texas State Bar No. 24071065
                              USDC-SD Texas No. 1287996
                              24 Greenway Plaza, Suite 1400
                              Houston, Texas 77046
                              Telephone: 713.659.6767
                              Facsimile: 713.759.6830
                              sarah.smith@lewisbrisbois.com
                              gene.baldonado@lewisbrisbois.com

                              ATTORNEYS FOR DEFENDANT
                              UNITED PROPERTY & CASUALTY
                              INSURANCE COMPANY




                                 2
      Case 4:19-cv-03646 Document 3 Filed on 09/30/19 in TXSD Page 3 of 3



                                 CERTIFICATE OF SERVICE


        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct copy
of the foregoing instrument has been delivered to all interested parties on September 30, 2019, via e-
filing addressed to:

Shane McClelland                                       Via Eservice
THE LAW OFFICES OF SHANE MCCLELLAND
440 Cobia Dr., Suite 101
Katy, Texas 77494
Phone: (713) 987-7107
Fax: (832) 827-4207
shane@hmtrial.com

ATTORNEY FOR PLAINTIFFS
KATHRYN AND LESLIE PHILLIPS


                                                       /s/ Gene M. Baldonado
                                                       Gene M. Baldonado




                                                  3
